Exhibit 32.1Certification of John W. Somerhalder II pursuant to 18 U.S.C. Section 1350 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) The undersigned, as the chief executive officer of AGL Resources Inc., certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: the Form 10-Q for the quarterly period ended September 30, 2011 (the “Report”), which accompanies this certification, fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of AGL Resources Inc. Date: November 2, 2011 /s/ John W. Somerhalder II Chairman, President and Chief Executive Officer
